 Case: 1:19-cv-05660 Document #: 103 Filed: 07/06/21 Page 1 of 1 PageID #:841

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Kandice Neals
                         Plaintiff,
v.                                             Case No.: 1:19−cv−05660
                                               Honorable Franklin U. Valderrama
ParTech, Inc.
                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 6, 2021:


        MINUTE entry before the Honorable M. David Weisman: Parties have advised the
court that they have reached a settlement in this case and are preparing the settlement
agreement. Status hearing set for 7/6/21 is stricken and reset to 8/3/21 at 9:15 a.m. If a
stipulation of dismissal is filed, then the status will be stricken and no appearance will be
necessary. If the hearing proceeds forward, parties shall dial in using the Court's
conference call−in number. The conference call−in number is 1−877−411−9748 and the
passcode is 1814539. Mailed notice (ao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
